Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 28, 1978, convicting him of grand larceny in the third degree upon a plea of guilty, and imposing sentence. Judgment affirmed. There is no evidence that defendant was incompetent at the time of the plea. Therefore, it cannot be said that the court abused its discretion in failing to order a competency hearing sua sponte (see People v Lacher, 59 AD2d 725; People v Rivera, 50 AD2d 805). Mollen, P. J., Lazer, Cohalan and Gibbons, JJ., concur.